Title: To James Madison from Turrell Tufts, 18 January 1804 (Abstract)
From: Tufts, Turrell
To: Madison, James


18 January 1804, Surinam. Has written JM several letters regarding persons condemned to banishment being forced on board U.S. vessels. “Capt John Fletcher of the Schr. Charles of Phila. has this moment informed me that a person by the name of Moor Rosier has been sent on board his Vessel & that he cannot get a passport upon any other condition than of taking him out of the Colony. He has made a declaration before me to that Effect, a Copy of which I shall forward by the next Vessel. He has a copy & I have ordered him to deliver it to the Collector of the Port where he may arrive. The Jews which I mentioned in my other Letters are ordered to be banished & I expect will be forced on board the first Vessels. I need not urge the necessity of my receiving Particular instructions to communicat⟨e⟩ to this Govt. There is about 25 Scoundrels now in prison who will be forced away in our Vessels.” Asks in a postscript that this information not be made public. “If it is—I shall suffer for it.”
 

   
   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 2 pp.


